        Case 3:20-cv-09443-VC Document 22 Filed 03/17/21 Page 1 of 3



 1   Mark D. Peterson (Cal. Bar # 126174)
 2
     CATES PETERSON LLP
     4100 Newport Place, Suite 230
 3   Newport Beach, CA 92660
     Telephone: (949) 724-1180
 4   Facsimile: (949) 724-1190
 5   E-mail: markpeterson@catespeterson.com
     Attorneys for Plaintiff
 6
     Travelers Property Casualty Company of
 7   America
 8   David B. Goodwin (Cal. Bar # 104469)
 9   Jeffrey M. Davidson (Cal. Bar # 248620)
     Hannah M. Chartoff (Cal. Bar # 324529)
10   COVINGTON & BURLING LLP
     Salesforce Tower
11
     415 Mission Street, Suite 5400
12   San Francisco, CA 94105-2533
     Telephone: +1 (415) 591-6000
13   Facsimile: +1 (415) 955-6530
14   Email: dgoodwin@cov.com
     Email: jdavidson@cov.com
15   Email: hchartoff@cov.com
16   Attorneys for Defendant
     salesforce.com, inc.
17
                            UNITED STATES DISTRICT COURT
18
                           NORTHERN DISTRICT OF CALIFORNIA
19                             SAN FRANCISCO DIVISION
20

21   TRAVELERS PROPERTY                          Case No. 3:20-cv-9443-VC
     CASUALTY COMPANY OF
22   AMERICA,                                    Hon. Vince Chhabria
23                       Plaintiff,              STIPULATION REGARDING CASE
            v.                                   SCHEDULE AND [PROPOSED] ORDER
24
                                                    AS MODIFIED
25   SALESFORCE.COM, INC.,
26                       Defendant.
27

28

                        STIPULATION REGARDING CASE SCHEDULE AND [PROPOSED] ORDER
                                         CASE NO. 3:20-CV-9443-VC
        Case 3:20-cv-09443-VC Document 22 Filed 03/17/21 Page 2 of 3



 1                 Pursuant to Civil L.R. 6-2(a) and this Court’s Civil Standing Order ¶ 14,
 2   Plaintiff Travelers Property Casualty Company of America and Defendant salesforce.com,
 3   inc. (collectively, the “Parties”) respectfully submit the following Stipulation Regarding
 4   Case Schedule and [Proposed] Order.
 5                                            STIPULATION
 6          WHEREAS, on January 4, 2021, Plaintiff served Defendant with a complaint in
 7   this action (Dkt. 7; see Dkt. 1);
 8          WHEREAS, following the Parties’ Stipulation Enlarging Time to Respond to
 9   Complaint (Dkt. 16), the Court ordered Defendant to respond to Plaintiff’s complaint by
10   February 24, 2021 (Dkt. 17);
11          WHEREAS, on February 24, 2021, Defendant filed a motion to dismiss Plaintiff’s
12   first claim for relief and a motion to stay Plaintiff’s remaining two claims for relief
13   (Dkt. 18);
14          WHEREAS, on March 10, 2021, Plaintiff filed an opposition to Defendant’s
15   motions (Dkt. 19);
16          WHEREAS, consistent with Federal Rule of Civil Procedure 26(f), counsel for
17   Plaintiff and counsel for Defendant met and conferred on March 10, 2021;
18          WHEREAS, the Court set an initial case management conference for March 31,
19   2021 (Dkt. 11);
20          WHEREAS, the Court is scheduled to hear argument on Defendant’s motion to
21   dismiss and motion to stay on April 1, 2021;
22          WHEREAS, the Court’s ruling on Defendant’s motions to dismiss and to stay, if
23   granted, would effectively dispose of this case, in that Plaintiff’s first claim for relief
24   would be dismissed and its remaining claims would be indefinitely stayed, pending the
25   outcome of the underlying Texas state-court litigation and, if denied, would affect how the
26   case would proceed and what would remain for the parties to address;
27          THEREFORE, the Parties, by and through their respective undersigned counsel,
28   hereby stipulate and agree to, and respectfully request that the Court order, that the initial
                                                         1
                             STIPULATION REGARDING CASE SCHEDULE AND [PROPOSED] ORDER
                                               CASE NO 3:20-cv-9443-VC
Case 3:20-cv-09443-VC Document 22 Filed 03/17/21 Page 3 of 3
